Citation Nr: 1513742	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-32 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service for obstructive sleep apnea, to include as secondary to sinusitis and/or allergic rhinitis.

3.  Entitlement to service connection for sinusitis, also claimed as allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1997 to May 2000.

This case comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS includes a copy of the November 2014 Appellant's Brief.  Otherwise the documents are duplicative or irrelevant.  

The issues of entitlement to service connection for allergic rhinitis/sinusitis and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2008 rating decision, the AOJ denied the Veteran's claim for entitlement to service connection for obstructive sleep apnea.   The Veteran filed a timely notice of disagreement (NOD) and statement of the case (SOC) was issued, but he did not file a substantive appeal.  

2.  Evidence received since the November 2008 rating decision was unavailable to agency decisionmakers at the time of the most recent final denial and relates to an unestablished fact necessary to establish the Veteran's claim.



CONCLUSIONS OF LAW

1.  The November 2008 decision denying service connection for obstructive sleep apnea is final.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the November 2008 decision is new and material and the claim for entitlement to service connection for obstructive sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The AOJ denied the Veteran's claim for service connection for sleep apnea in a November 2008 rating decision, finding that sleep apnea was not related to service or a service-connected disability.  The Veteran was notified of the decision and his appellate rights in a letter dated that same month.  He filed a timely NOD and a SOC was issued December 2009; however, he did file a substantive appeal or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the November 2008 rating decision and December 2009 SOC, the following evidence was of record:  service treatment records (STRs); VA medical records dated December 2009; private medical records from Sleep Disorders Center at UAB Highlands; and lay statements from the Veteran.  His STRs were unremarkable for any complaints, treatment, or diagnoses related to sleep apnea.  After service, medical records noted a diagnosis of sleep apnea in January 2008.  In his statements, the Veteran claimed that his sleep apnea was secondary to his service-connected adjustment disorder.  

The evidence received since the November 2008 includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  The Veteran has submitted statements asserting that his sleep apnea existed in service and described episodes where his roommate would wake him up and tell him he was gasping for air in his sleep.  His statements address the reason for the previous denial, i.e., nexus with service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  


ORDER

New and material evidence having been submitted, the claim for service connection for sleep apnea is reopened, and to this extent only, the appeal is granted.


REMAND

A remand is necessary for another VA examination and any outstanding records.

In this case, the Veteran has contended that his sinusitis/allergic rhinitis was incurred in or aggravated by service.  He has asserted that his sleep apnea was incurred in service, or, alternatively was caused or aggravated by his sinusitis/allergic rhinitis.  

A VA examination was conducted in conjunction with the Veteran's claims in June 2011.  The examination report confirms diagnoses of allergic rhinitis and obstructive sleep apnea.  In an August 2011 addendum, the examiner opined that the Veteran's sleep apnea was less likely as not caused by or a result of sinusitis and that allergic rhinitis/sinusitis had its onset prior to service and were not aggravated by service.  For the reasons explained below, the opinion is inadequate.

As noted, the examiner determined that rhinitis/sinusitis had its onset prior to service.  At enlistment in November 1996, the Veteran reported that he had a history of sinusitis; however, it was noted by the examining clinician that the Veteran had not been evaluated by a physician and only took over the counter medication to treat his symptoms.  On the report of medical examination, his nose and sinuses were clinically normal.  Therefore, the Veteran is presumed to have been in sound condition at enlistment.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence both that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  Based on the foregoing, the Board finds that another VA examination and medical opinion are necessary to make a determination on the claims.  See 38 C.F.R. § 3.156(c)(4) (2014).

In addition, any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his allergic rhinitis, sinusitis, and sleep apnea.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After obtaining any identified and outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed allergic rhinitis and sinusitis.  All necessary tests should be conducted and the claims file should be sent to the examiner for review.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

After examining the Veteran and reviewing the record, the examiner must identify all current sinus and nasal disorders found on examination and indicate whether the Veteran has chronic sinusitis and allergic rhinitis.  The examiner is also asked to provide an opinion as to the following questions for each diagnosed disorder:

i.  Is there clear and unmistakable (undebatable) evidence that the Veteran had the disorder prior to his active duty service? 

ii.  If the answer to question (i) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing disorder did NOT undergo an increase in severity beyond the natural scope of the disorder during the Veteran's active duty service?

iii.  If the answer to question (i) above is no, is it at least as likely as not (50 percent or greater probability) that disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?

4.  After obtaining any identified and outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep apnea.  All necessary tests should be conducted and the claims file should be sent to the examiner for review.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's current obstructive sleep apnea manifested in service or is otherwise related to an event, injury, or disease incurred during active duty service.  

The examiner should also indicate whether the Veteran's current obstructive sleep apnea is at least as likely as not (50 percent probability or more) is caused or aggravated by the his sinusitis and/or allergic rhinitis.  

5.  After the above development has been completed, readjudicate the claims for entitlement to service connection for sinusitis and/or rhinitis and obstructive sleep apnea.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


